Case 1:18-cv-00463-LPS Document 181 Filed 06/27/19 Page 1 of 4 PageID #: 5309



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

                                                     §
 INFINITY COMPUTER PRODUCTS, INC.,                   §
                                                     §
          Plaintiff,                                 §
                                                     § CIVIL ACTION NO. 18-463-LPR-CJB
 v.                                                  §
                                                     §
 OKI DATA AMERICAS, INC.,                            §
                                                     §
          Defendant.                                 §


                   PLAINTIFF INFINITY COMPUTER PRODUCTS INC.’S
                         RESPONSE TO EMERGENCY MOTION

         Pursuant to the Court’s Oral Order (D.I. 180), Plaintiff Infinity Computer Products, Inc.

(“Infinity” or “Plaintiff”) hereby responds to the Emergency Motion for Extension of Time (D.I.

179) filed by Defendant Oki Data Americas, Inc. (“Oki Data” or “Defendant”), and in support

thereof, states as follows:

                                      I.      ARGUMENT

         On June 10, 2019, the Court issued its Order (D.I. 173) and corresponding Memorandum

Opinion (D.I. 172) ruling that “passive link” and “computer” are indefinite (the “June 10 Order”).

In accordance with local rules, Infinity filed a 10-page Motion for Reconsideration (D.I. 177)

regarding the June 10 Order within 14 days, on June 24, 2019. The Motion for Reconsideration

lays out precisely, in Infinity’s view, how Oki Data’s claim construction briefing and figures

misrepresented the prosecution history, providing an incorrect factual predicate to the June 10

Order.

         Oki Data was apprised of Infinity’s intent to file its Motion for Reconsideration by

approximately June 11, 2019, its counsel repeatedly having contacted Infinity’s counsel beginning

the day following the June 10, 2019 Order. Yet not once prior to Infinity’s filing did Oki Data


                                                 1
Case 1:18-cv-00463-LPS Document 181 Filed 06/27/19 Page 2 of 4 PageID #: 5310



make a request for additional time to respond—even in connection with the Parties’ June 17, 2019

Joint Status report.

        As potentially dispositive of multiple cases, the June 10 Order has also spurred a fever of

activity from counsel from co-defendants in concurrently pending matters regarding the same

patents in E.D.Pa., E.D.N.Y. and D. Ky., 1 all of which have repeatedly contacted counsel for

Infinity and requested a dismissal or stay of those other cases. Consequently, while Infinity is

cooperating and has generally agreed not to pursue further discovery or motion practice while

discussing procedural coordination, delays requested by Oki Data in this case affect timing in those

cases as well.

        Accordingly, when Oki Data contacted the undersigned asking for a doubling of the

response period to Infinity’s 10-page Motion (for a total response time of 28 days) in view of the

intervening July 4 holiday and various attorney travel schedules to various other locales, Infinity

offered its agreement to a three-day extension. As a professional courtesy, Infinity offered three

additional business days from Monday, July 8 to Thursday, July 11—two days in addition to the

federal holiday—to accommodate for the one day holiday and travel schedules among Defendant’s

many capable attorneys.

        Ultimately, of course, Infinity acknowledges that the schedule for Oki Data’s response is

fully within the Court’s discretion. But Infinity respectfully submits that 17 days to respond to

Infinity’s 10-page motion is adequate and while professional courtesy is highly important, so too



1
 These matters are: Infinity Comput. Prods., Inc. v. Toshiba Am. Bus. Sols., Inc., Case No. 2:12-cv-06796 (E.D.
Pa.); Infinity Comput. Prods., Inc. v. Samsung Elecs. Am., Inc., Case No. 2:12-cv- 06798 (E.D. Pa.); Infinity
Comput. Prods., Inc. v. Konica Minolta Bus. Sols., U.S.A., Inc., Case No. 2:12-cv-06802 (E.D. Pa.); Infinity Comput.
Prods., Inc. v. Hewlett-Packard Co., Case No. 2:12-cv-06805 (E.D. Pa.); Infinity Comput. Prods., Inc. v. Ricoh
USA, Inc., Case No. 2:12-cv-06807 (E.D. Pa.); and Infinity Comput.Prods., Inc. v. Dell, Inc., Case No. 2:12-cv-
06808 (E.D. Pa.); and Infinity Comput.Prods., Inc. v. Xerox Corp., Case No. 2:12-cv-06804 (E.D. Pa.); Infinity
Comput.Prods., Inc. v. Lexmark Int’l, Inc., Case No. 5:18-cv-198 (E.D. Ky.); and Infinity Comput.Prods., Inc. v.
Lexmark Int’l, Inc., Case No. 2:19-01823 (E.D.N.Y.).
Case 1:18-cv-00463-LPS Document 181 Filed 06/27/19 Page 3 of 4 PageID #: 5311



is expeditiousness—particularly where, as here, multiple other cases await the Court’s

determination.

                                    II.    CONCLUSION

       For the foregoing reasons, Infinity requests that Oki Data’s requested extension be denied

and that the deadline for Oki Data’s response be extended three business days to July 11, 2019.



Dated: June 27, 2019                                Respectfully submitted,

                                                    /s/ William J. Rhodunda, Jr.
                                                    William J. Rhodunda, Jr. (No. 2774)
                                                    Chandra J. Williams (No. 4907)
                                                    Rhodunda Williams & Kondraschow
                                                    Brandywine Plaza West
                                                    1521 Concord Pike, Suite 205
                                                    Wilmington, DE 19803
                                                    Telephone: (302) 576-2000
                                                    Facsimile: (302) 576-2004
                                                    bill@rawlaw.com
                                                    chandra@rawlaw.com

                                                    Andrew G. DiNovo (admitted pro hac vice)
                                                    Nicole E. Glauser (admitted pro hac vice)
                                                    Gabriel R. Gervey (admitted pro hac vice)
                                                    Daniel L. Schmid (admitted pro hac vice)
                                                    DiNovo Price LLP
                                                    7000 N. MoPac Expressway, Suite 350
                                                    Austin, Texas 78731
                                                    Telephone: (512) 539-2626
                                                    Facsimile: (512) 539-2627
                                                    adinovo@dinovoprice.com
                                                    nglauser@dinovoprice.com
                                                    ggervey@dinovoprice.com
                                                    dschmid@dinovoprice.com

                                                    Counsel for Plaintiff
                                                    Infinity Computer Products Inc.
Case 1:18-cv-00463-LPS Document 181 Filed 06/27/19 Page 4 of 4 PageID #: 5312



                                  CERTIFICATE OF SERVICE

       I hereby certify that the foregoing was filed on this June 27, 2019, using the electronic case

filing (CM/ECF) for the U.S. District Court for the District of Delaware, which will send

notification of such filing to all counsel of record.



                                                        /s/ Andrew G. DiNovo
                                                          Andrew G. DiNovo
